
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.47


CREDIT AGREEMENT


by and among

MAGNETEK, INC.
(Borrower)
and
BANC ONE CAPITAL MARKETS, INC.
(Sole Lead Arranger)
and
BANK ONE, KENTUCKY, N.A.
(Administrative Agent)
and
WACHOVIA BANK, NATIONAL ASSOCIATION
(Syndication Agent)
and
THE PROVIDENT BANK,
(Documentation Agent)

Dated June 17, 2002

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        This Agreement, dated as of June 17, 2002, is among MAGNETEK, INC., a
Delaware corporation, the Lenders, Bank One, Kentucky, NA, a national banking
association having an office in Louisville, Kentucky, as Administrative Agent,
and Wachovia Bank, National Association, as Syndication Agent, and The Provident
Bank, as Documentation Agent. The parties hereto agree as follows:


ARTICLE I
DEFINITIONS


        As used in this Agreement:

        "Account Debtor" means any Person who is or who may become obligated to
the Borrower under, with respect to, or on account of an Account.

        "Accounts" means all rights to payment for goods sold or leased or
services rendered by the Borrower, whether or not earned by performance,
together with all security interests or other security held by or granted to the
Borrower to secure such rights to payment.

        "Acquired Person" means any corporation, company, partnership, limited
liability company or similar business organization whether domestic or foreign
that is the subject of a Permitted Acquisition.

        "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires or, in the case of a Subsidiary
that conducts no business as of the date of this Agreement, starts up any going
business or all or substantially all of the assets of any firm, corporation or
limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

        "Advance" means a borrowing hereunder, (i) made by the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

        "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

        "Agent" means Bank One in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

        "Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.

        "Aggregate Outstanding Credit Exposure" means, at any time, the
aggregate of the Outstanding Credit Exposure of all the Lenders.

        "Agreement" means this credit agreement, as it may be amended or
modified and in effect from time to time.

--------------------------------------------------------------------------------


        "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4.

        "Alternate Base Rate" means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

        "Applicable Fee Rate" means, at any time, the percentage rate per annum
at which Commitment Fees are accruing on the unused portion of the Aggregate
Commitment at such time as set forth in the Pricing Schedule.

        "Applicable Margin" means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Arranger" means Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as Lead Arranger and Sole Book Runner.

        "Article" means an article of this Agreement unless another document is
specifically referenced.

        "Authorized Officer" means any of the chief executive officer, chief
financial officer, treasurer or corporate secretary of the Borrower, acting
singly.

        "Available Aggregate Commitment" means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

        "Bank One" means Bank One, Kentucky, NA, a national banking association
having its principal office in Louisville, Kentucky, in its individual capacity,
and its successors.

        "Borrower" means Magnetek, Inc., a Delaware corporation, and its
successors and assigns.

        "Borrowing Base" means, on any date of determination, an amount equal to
the sum of:

(i)80% of the net amount of Eligible Accounts,

(ii)50% of Eligible Inventory, and

(iii)50% of Eligible Machinery and Equipment,

(provided that, (x) notwithstanding any other provision of this definition, the
Inventory component of the Borrowing Base may not exceed fifty percent (50%) of
the Borrowing Base and (y) the percentages set forth in clauses (i) and (ii),
above, may be redetermined pursuant to Section 2.1.2(b)), all as evidenced by
the most recent Borrowing Base Certificate).

        "Borrowing Base Certificate" means a certificate in the form of
Exhibit F delivered by the Borrower to the Agent pursuant to the terms hereof.

        "Borrowing Date" means a date on which an Advance is made hereunder.

        "Borrowing Notice" is defined in Section 2.8.

        "Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday)

3

--------------------------------------------------------------------------------


on which banks generally are open in Chicago for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.

        "Capital Expenditures" means, without duplication, any expenditures for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.

        "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        "Cash Equivalent Investments" means (i) short-term obligations of, or
fully guaranteed by, the United States of America, (ii) commercial paper rated
A-1 or better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

        "Change in Control" means the occurrence of any event or condition in
which the individuals who, as of the date of this Agreement, constitute the
members of Borrower's board of directors (the "Incumbent Board") do not
constitute or cease for any reason to constitute at least 51% of: (a) the
Borrower's board of directors; or (b) the surviving corporation's board of
directors in the case of any merger permitted by this Agreement involving the
Borrower; or (c) the controlling entity's board of directors, the comparable
body if there is no board of directors, or voting control if there is no
comparable body, in the event that the surviving entity pursuant to clause (b)
is controlled by another entity. Any individual who becomes a member of the
board of directors or comparable body or who obtains a voting interest, as
applicable pursuant to clause (a), (b) or (c) above, after the date of this
Agreement and whose appointment or nomination was approved or ratified by a vote
of the individuals comprising at least 51% of the Incumbent Board shall be
deemed to be a member of the Incumbent Board.

        "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        "Collateral Documents" means, collectively, the Security Agreement, the
Stock Pledge Agreement, all UCC financing statements and stock powers related
thereto.

        "Collateral Shortfall Amount" is defined in Section 8.1.

        "Commitment" means, for each Lender, the obligation of such Lender to
make Loans to, and participate in Facility LCs issued upon the application of,
the Borrower in an aggregate amount not exceeding the amount set forth opposite
its signature below, as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.3.2 or as otherwise modified from
time to time pursuant to the terms hereof.

        "Consolidated Capital Expenditures" means, with reference to any period,
the Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        "Consolidated EBITDA" means Consolidated Net Income (without regard to
extraordinary items) plus, to the extent actually deducted from revenues in
determining Consolidated Net Income,

4

--------------------------------------------------------------------------------


(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization from continuing operations, minus
or plus, respectively, any net gains or losses from discontinued operations that
are not extraordinary items, all calculated for the Borrower and its
Subsidiaries on a consolidated basis; and for purposes of calculating EBITDA for
any four-quarter period, the EBITDA for that period shall, to the extent
reflected in financial statements acceptable to Agent, include the EBITDA of any
Person that became a Subsidiary of Borrower or was merged with or consolidated
into Borrower during that period as if it had been acquired, merged, or
consolidated at the beginning of that period.

        "Consolidated Funded Indebtedness" means at any time the aggregate
dollar amount for each and all of Borrower and its Subsidiaries, of: (i) the
principal amount of all Indebtedness for borrowed money, (ii) total Capitalized
Lease Obligations, (iii) Indebtedness under acceptance facilities or facilities
for the discount or sale of Accounts, and (iv) all guarantees by Borrower or
Subsidiaries of Indebtedness for borrowed money of Persons other than Borrower
or any Subsidiaries.

        "Consolidated Indebtedness" means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.

        "Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        "Consolidated Net Income" means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        "Consolidated Net Worth" means at any time the consolidated
stockholders' equity of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time.

        "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

        "Conversion/Continuation Notice" is defined in Section 2.9.

        "Controlled Group" means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

        "Credit Extension" means the making of an Advance or the issuance of a
Facility LC hereunder.

        "Credit Extension Date" means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        "Default" means an event described in Article VII.

        "Documentation Agent" means The Provident Bank.

        "Eligible Account" means an Account owing by an Account Debtor to the
Borrower which meets the following requirements at the time it comes into
existence and continues to meet the same until it is collected in full:

  (i)   it is genuine and in all respects what it purports to be;

5

--------------------------------------------------------------------------------


 
(ii)
 
it is created in the ordinary course of the Borrower's business and arises from:
(a) the bona fide performance of services by the Borrower and such services have
been fully performed, acknowledged and accepted by the Account Debtor; or
(b) the bona fide sale or lease of goods by the Borrower, and such goods have
been completed in accordance with Account Debtor's specifications (if any) and
delivered to and accepted by the Account Debtor, and the Borrower has possession
of, or has delivered to the Agent at the Agent's request, shipping and delivery
receipts evidencing such shipment, and, in the case of clauses (a) and (b) of
this clause (ii), no part of such Account which represents interest or
incidental service charges shall be considered an Eligible Account;
 
(iii)
 
if the Account arises because of the sale of goods, such goods have been shipped
or delivered on open account and on an absolute sale basis and not on
consignment, on approval or on a sale-or-return basis or subject to any other
repurchase or return agreement and no material part of such goods has been
returned, repossessed, rejected, lost or damaged, provided that such goods may
have been shipped on a C.O.D. basis (except to the extent that the Agent objects
to the Account Debtor in question);
 
(iv)
 
it is not evidenced by chattel paper or an instrument of any kind;
 
(v)
 
it is evidenced by an invoice rendered to the Account Debtor thereunder which
invoice is in form reasonably acceptable to the Agent and was sent to the
Account Debtor concurrently with or not more than ten (10) days after the
shipment and delivery to and acceptance by said Account Debtor of the goods
giving rise thereto or performance of the services giving rise thereto, and such
Account is paid on or before ninety (90) days after the date of such invoice;
 
(vi)
 
not more than ten percent (10%) of the balance of all Accounts owing from the
Account Debtor and/or any Affiliate or Subsidiaries of Account Debtor obligated
on such Account has remained unpaid for more than ninety (90) days after the
date of the relevant invoice (at all times when this condition is not met, all
Accounts upon which such Account Debtor is obligated shall be ineligible
Accounts);
 
(vii)
 
it is owned by the Borrower, the Borrower has the right to subject it to a
security interest in favor of Agent for the ratable benefit of the Lenders, and
it is subject to a first priority perfected security interest in favor of the
Agent for the ratable benefit of the Lenders, and to no other claims, Liens,
security interests or encumbrances whatsoever;
 
(viii)
 
it is a valid, legally enforceable and unconditional obligation of the Account
Debtor thereunder, and is not subject to setoff, counterclaim, credit, allowance
or adjustment by the Account Debtor thereunder, or to any claim by such Account
Debtor denying liability thereunder in whole or in part, and such Account Debtor
has not refused to accept and/or has not returned or offered to return any of
the goods or services which are the subject of such Account;
 
(ix)
 
the Account Debtor obligated on such Account is not insolvent or the subject of
any bankruptcy or insolvency proceeding of any kind, neither the Agent nor the
Required Lenders are dissatisfied with the creditworthiness of such Account
Debtor, and, to the knowledge of the Borrower, there are no actions or
proceedings which are then threatened or pending against the Account Debtor
which might result in any material adverse change in its financial condition or
in its ability to pay any Account in full;
 
(x)
 
it does not arise out of a contract or order which, by its terms, forbids or
effectively makes void or unenforceable the assignment by the Borrower to the
Agent of the Account arising with respect thereto;
 
 
 
 

6

--------------------------------------------------------------------------------


 
(xi)
 
the Account Debtor is not a director, officer, employee, agent, Subsidiary or
Affiliate of the Borrower or any Subsidiary of the Borrower;
 
(xii)
 
the Account Debtor is a resident or citizen of and is located within the United
States of America, unless such Account Debtor has furnished the Borrower with an
irrevocable letter of credit which has been issued or confirmed by a financial
institution acceptable to the Agent, is in form and substance acceptable to the
Required Lenders, has been pledged to the Agent for the benefit of the Lenders,
and is payable in United States Dollars in an amount not less than the face
value of the Account or there is FCIA (Foreign Credit Insurance Association)
insurance or other insurance acceptable to the Agent in effect covering such
account with the Agent named as loss payee;
 
(xiii)
 
it is not an Account with respect to which the Account Debtor is the United
States of America or any department, agency or instrumentality thereof, unless
the Borrower assigns its right to payment of such Account to the Agent pursuant
to, and in full compliance with, the Assignment of Claims Act of 1940, as
amended;
 
(xiv)
 
it is not an Account with respect to which the Account Debtor is any state,
municipality or any department, agency or instrumentality thereof, unless the
Borrower assigns its rights to payment of such Account to Agent pursuant to, and
in full compliance with all applicable laws, rules and regulations relating
thereto;
 
(xv)
 
it is not an Account with respect to which the Account Debtor is located in a
state which requires the Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state,
or (B) file a notice of business activities report or similar report with such
state's taxing authority, unless (x) the Borrower has taken one of the actions
described in clauses (A) or (B), (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by the Borrower
at its election, or (z) the Borrower has proven, to Agent's satisfaction, that
it is exempt from any such requirements under any such state's laws;
 
(xvi)
 
it is an Account against which each Lender is legally permitted to make
advances; and
 
(xvii)
 
it is not an Account which, when added to the relevant Account Debtor's other
indebtedness to the Borrower, results in all Accounts in the aggregate from such
Account Debtor exceeding ten percent (10%) of all Accounts due to the Borrower.

        Accounts that would otherwise constitute Eligible Accounts but which are
excluded as Eligible Accounts, may be included as Eligible Accounts on
Borrower's request, provided that: Agent receives a first-priority, properly
perfected security interest in such Accounts pursuant to documentation executed
by such parties as Agent may require, and UCC financing statements (or the local
law equivalent) filed in such jurisdictions as the Agent may require and/or that
may be otherwise necessary to cause Agent to have a perfected security interest
in such Accounts, all to be in form and substance satisfactory to Agent, and
together with opinions of legal counsel satisfactory to Agent confirming the
perfected security interest of Agent in such Accounts, and containing opinions
satisfactory to Agent, and Borrower shall pay the costs and expenses of Agent in
connection therewith, including without limitation filing and recording costs
and legal fees.

        An Account which is at any time an Eligible Account, but which
subsequently fails to meet any of the foregoing requirements, shall forthwith
cease to be an Eligible Account. Further, with respect to any Account, if the
Agent at any time or times hereafter determines, in its sole and absolute
discretion, that the prospect of payment or performance by the Account Debtor is
or will be impaired, notwithstanding anything to the contrary contained above,
such Account shall no longer be an Eligible Account and the Agent shall promptly
thereafter notify the Borrower in writing of such classification.

7

--------------------------------------------------------------------------------

        "Eligible Inventory" means Inventory (exclusive of work in process) of
the Borrower valued at the lower of cost (determined on a first-in, first-out
basis) or market, which at all times meets the following requirements:

(i)it is owned by the Borrower, the Borrower has the right to subject it to a
security interest in favor of the Agent for the ratable benefit of the Lenders,
it is subject to a first priority, perfected security interest in favor of the
Agent for the ratable benefit of the Lenders, and to no other claims, liens,
security interests or encumbrances whatsoever, and it is located at a location
identified to the Lenders in the Loan Documents as a location within the United
States of America where the Borrower will keep Inventory;

(ii)it is not obsolete or slow-moving, it is in good condition, it is fully
insured, it meets all standards imposed by any governmental agency, or
department or division thereof, having regulatory authority over such goods, it
is currently usable or saleable in the ordinary course of the Borrower's
business and is not unacceptable to the Agent due to age, type, category and/or
quantity;

(iii)it is not stored or placed with a bailee, consignee, warehouseman,
supplier, lessor (i.e., at a location not owned by the Borrower) or similar
party, except for (x) inventory located at public warehouses with respect to
which the Borrower has provided the Agent with bailee letters in form and
content acceptable to the Agent, and (y) inventory located at leased locations
with respect to which the Borrower has provided the Agent with landlord's waiver
letters in form and content acceptable to the Agent;

(iv)it is not delivered to the Borrower on consignment and has not been
consigned to a customer of the Borrower; and

(v)the Inventory was not purchased by the Borrower in or as part of a "bulk"
transfer or sale of assets unless the Borrower has complied with all applicable
bulk sales or bulk transfer laws or has provided an indemnity agreement
satisfactory to the Required Lenders.

Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory. Notwithstanding the foregoing, the Agent shall have the
right to exclude and reserve Inventory from eligibility due to any actual or
potential liens, claims or risks which the Agent reasonably believes might
impair the value of the Inventory, the Agent's rights and interests therein
and/or the Borrower's ability to repay the Obligations and the Agent shall
promptly thereafter notify the Borrower in writing of such exclusion. Any
Inventory otherwise valued by a Borrower on a last-in first-out ("LIFO") basis
shall, for purposes of calculating the value of Eligible Inventory, be valued by
adding to the value determined on a LIFO basis the amount of the LIFO reserve
allocable thereto.

        "Eligible Machinery and Equipment" means the aggregate net book value
or, if Agent reasonably requires an appraisal thereof at Borrower's expense,
fair market value, whichever is less, of non-obsolete machinery and equipment
owned by the Borrower and used in connection with the Borrower's business and as
to which no Lien has attached other than a first-priority, perfected lien and
security interest in favor of Agent and all of which is located in the United
States.

        "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

8

--------------------------------------------------------------------------------


        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

        "Eurodollar Advance" means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurodollar Rate.

        "Eurodollar Base Rate" means, with respect to a Eurodollar Advance for
the relevant Interest Period, the applicable British Bankers' Association LIBOR
rate for deposits in U.S. dollars as reported by any generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period, provided that, if no such British Bankers' Association
LIBOR rate is available to the Agent, the applicable Eurodollar Base Rate for
the relevant Interest Period shall instead be the rate determined by the Agent
to be the rate at which Bank One or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of Bank One's relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

        "Eurodollar Loan" means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

        "Eurodollar Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

        "Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent's or such Lender's principal executive office or such
Lender's applicable Lending Installation is located.

        "Exhibit" refers to an exhibit to this Agreement, unless another
document is specifically referenced.

        "Extension Request" is defined in Section 2.20.

        "Facility LC" is defined in Section 2.19.1.

        "Facility LC Application" is defined in Section 2.19.3.

        "Facility LC Collateral Account" is defined in Section 2.19.11.

        "Facility Termination Date" means December 17, 2003 or any later date as
may be specified as the Facility Termination Date in accordance with
Section 2.20 or any earlier date on which the Aggregate Commitment is reduced to
zero or otherwise terminated pursuant to the terms hereof.

        "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Louisville time) on such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by the Agent in its
sole discretion.

9

--------------------------------------------------------------------------------


        "Financial Contract" of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

        "Floating Rate" means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.

        "Floating Rate Advance" means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.

        "Floating Rate Loan" means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "Guarantor" means, collectively, jointly, severally and individually,
each and all of J-Tec Inc., MagneTek Mondel Holdings, Inc., Magnetek ADS
Power, Inc. and Magnetek Leasing Corporation and their successors and assigns.

        "Guaranty" means each guaranty agreement dated as of the date hereof
executed by any Guarantor in favor of the Agent, for the ratable benefit of the
Lenders, as it may be amended or modified and in effect from time to time.

        "Hazardous Substance" and "Hazardous Substances" mean any substance or
material defined or designated as hazardous or toxic waste, hazardous material,
a hazardous or toxic substance, or infectious material, substance or waste or
other similar term by any federal, state or local environmental statute,
regulation, ordinance or decree presently in effect or that may be promulgated
in the future, as such statutes, regulations, and ordinances may be amended from
time to time, including without limitation, asbestos in friable form, petroleum
products, mining wastes, fly ash and agricultural chemical products.

        "Highest Lawful Rate" shall mean, on any day, the maximum nonusurious
rate of interest permitted for that day by whichever of applicable federal or
New York law permits the higher interest rate, stated as a rate per annum.

        "Indebtedness" of a Person means such Person's (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by Liens or payable out of
the proceeds or production from Property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) Letters of Credit, (ix) Net
Mark -to-Market Exposure under Rate Management Transactions, (x) Off-Balance
Sheet Liabilities, (xi) Operating Lease Obligations, (xii) Rate Management
Obligations, (xiii) Sale and Leaseback Transactions, and (xiv) any other
obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.

        "Interest Period" means, with respect to a Eurodollar Advance, a period
of one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such

10

--------------------------------------------------------------------------------


next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month. If
an Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

        "Inventory" shall mean any and all goods, merchandise, and other
personal property now owned or hereafter acquired by the Borrower that are held
for sale or lease, or are furnished or to be furnished under any contract of
service or are raw materials, work-in-process, supplies, or materials used or
consumed in the Borrower's business, and all products thereof, and all
substitutions, replacements, additions, or accessions therefor and thereto.

        "Investment" of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

        "LC Fee" is defined in Section 2.19.4.

        "LC Issuer" means any Lender in its capacity as issuer of Facility LCs
hereunder.

        "LC Obligations" means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.

        "LC Payment Date" is defined in Section 2.19.5.

        "Lenders" means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns.

        "Lending Installation" means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
the signature pages hereof or on a Schedule or otherwise selected by such Lender
or the Agent pursuant to Section 2.17.

        "Letter of Credit" of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        "Leverage Ratio" means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Borrower's then most-recently ended four fiscal
quarters.

        "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

        "Loan" means, with respect to a Lender, such Lender's loan made pursuant
to Article II (or any conversion or continuation thereof).

        "Loan Documents" means this Agreement, the Facility LC Applications and
any Notes issued pursuant to Section 2.13, the Collateral Documents and the
Guaranty.

11

--------------------------------------------------------------------------------


        "Material Adverse Effect" means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent, the LC Issuer or the Lenders thereunder.

        "Material Indebtedness" means Indebtedness in an outstanding principal
amount of $3,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).

        "Material Indebtedness Agreement" means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

        "Modify" and "Modification" are defined in Section 2.19.1.

        "Moody's" means Moody's Investors Service, Inc.

        "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

        "Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. "Unrealized
losses" means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and "unrealized
profits" means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

        "Non-U.S. Lender" is defined in Section 3.5(iv).

        "Note" is defined in Section 2.13.

        "Obligations" means all unpaid principal of and accrued and unpaid
interest on the Loans, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

        "Off-Balance Sheet Liability" of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called "synthetic lease" transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
Operating Leases.

        "Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

        "Operating Lease Obligations" means, as at any date of determination,
the amount obtained by aggregating the present values, determined in the case of
each particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrower and its Subsidiaries.

12

--------------------------------------------------------------------------------


        "Other Taxes" is defined in Section 3.5(ii).

        "Outstanding Credit Exposure" means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Loans outstanding at such time,
plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

        "Participants" is defined in Section 12.2.1.

        "Payment Date" means the tenth (10th) day of each month.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        "Permitted Acquisitions" means Acquisitions of Acquired Persons for
consideration not exceeding $10,000,000 for any one Acquisition or $15,000,000
in the aggregate for all Acquisitions in any twelve-month period beginning on
the date of this Agreement; provided that in each case: (a) the Acquired Person
must be in the same or similar line of business as that being now conducted by
Borrower and its subsidiaries; (b) after giving effect to the pro forma
financial condition of the Acquired Persons, no breach or default under this
Agreement would occur and no financial or other covenant contained herein would
be violated; (c) each Acquired Person must execute a Joinder Agreement in form
and substance satisfactory to the Agent, as well as, in respect of a domestic
Acquired Person, a Guaranty and a security agreement, and in respect of all
other Acquired Persons, a pledge of 65% of its securities, all in form and
substance satisfactory to Agent, (d) in respect of a domestic Acquired Person,
Agent must receive for the ratable benefit of Lenders a valid, perfected,
first-priority lien and security interest on and in all of its assets, pursuant
to UCC financing statements filed in such locations as Agent may determine; and
(e) in respect of a domestic Acquired Person, Agent must receive for the ratable
benefit of Lenders copies of UCC searches, a certificate of good
standing/existence from the jurisdiction of formation of such Person in each
location in which it does business, and (f) in respect of all Acquired Persons,
the Agent must receive copies of the organizational documents (including all
amendments thereto) of such Person, authorizing resolutions of the boards of
directors, and an opinion of counsel to such Person, such counsel to be subject
to the reasonable approval of Agent, in each case all of the foregoing UCC
search results, certificates of existence/good standing, organizational
documents, resolutions and opinions to be subject to the review and approval of
Agent, to be delivered by such times as Agent may require, and to be at the
expense of the Borrower.

        "Permitted Debt" means Indebtedness permitted by Section 6.11.

        "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        "Plan" means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

        "Pledgor" means the Borrower and its successors and assigns.

        "Pricing Schedule" means Schedule 5 attached hereto.

        "Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

        "Pro Rata Share" means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender's Commitment and the denominator
of which is the Aggregate Commitment.

        "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

13

--------------------------------------------------------------------------------


        "Purchasers" is defined in Section 12.3.1.

        "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) now existing or hereafter entered by the
Borrower which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

        "Rate Management Obligations" of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

        "Reimbursement Obligations" means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.19 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

        "Rentals" of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.

        "Reportable Event" means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

        "Reports" is defined in Section 9.6.

        "Required Lenders" means Lenders in the aggregate having at least 66.7%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the aggregate unpaid
principal amount of the outstanding Advances; and in addition to such 66.7%
requirement, if at any time there are exactly three (3) Lenders, then at least
two (2) Lenders shall be required to constitute the Required Lenders and such
two (2) Lenders must in the aggregate hold such 66.7% interest.

        "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

        "Response Date" is defined in Section 2.19.

14

--------------------------------------------------------------------------------


        "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

        "Sale and Leaseback Transaction" means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

        "Schedule" refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

        "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.

        "Secured Obligations" means, collectively, (i) the Obligations and
(ii) all Rate Management Obligations owing to one or more Lenders.

        "Security Agreement" means that certain Security Agreement executed by
Borrower and the Guarantors in favor of Agent for the ratable benefit of the
Lenders, dated as of even date herewith, in form and substance satisfactory to
the Agent and Lenders, and all amendments thereto.

        "Single Employer Plan" means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

        "Stated Rate" is defined in Section 2.22.

        "Stock Pledge Agreement" means, collectively, jointly, severally and
individually, any and all Stock Pledge Agreement(s) executed by Borrower and the
Pledgors in favor of Agent for the ratable benefit of the Lenders, in form and
substance satisfactory to the Agent and Lenders, and all amendments thereto.

        "Subordinated Indebtedness" of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.

        "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrower.

        "Substantial Portion" means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

        "Syndication Agent" means Wachovia Bank, National Association, a
national banking association.

        "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

        "Transferee" is defined in Section 12.4.

15

--------------------------------------------------------------------------------


        "Type" means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

        "Unfunded Liabilities" means the amount (if any) by which the present
value of all vested and unvested accrued benefits under all Single Employer
Plans exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.

        "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II
THE CREDITS

        2.1    Commitment and Borrowing Base.    

        2.1.1    Commitment.    From and including the date of this Agreement
and prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to (i) make Loans to the
Borrower and (ii) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender's Outstanding Credit Exposure
shall not exceed its Commitment; and provided further, that at no time shall the
Aggregate Outstanding Credit Exposure exceed the amount set forth in the first
sentence of Section 2.1.2(a) below. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to extend credit hereunder shall expire on the
Facility Termination Date. The LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.19.

        2.1.2.    Borrowing Base.    

        2.1.2(a)    Limitation on Credit Extensions.    Notwithstanding anything
to the contrary contained in this Agreement or in any other Loan Document, the
Aggregate Outstanding Credit Exposure shall at no time exceed the lesser of
(i) the Borrowing Base and (ii) the Aggregate Commitment. The Borrower agrees
that if at any time any such excess shall arise, it shall, without presentment,
demand, protest or notice of any kind from the Agent or any Lender, all of which
it hereby expressly waives, immediately repay Loans in the amount necessary to
eliminate such excess.

        2.1.2(b)    Redetermination; Change in Advance Percentages;
Reserves.    The Borrowing Base will be calculated by the Agent once a month
upon receipt of the Borrowing Base Certificates described in Section 2.1.2(c).
In addition, the Agent, on its own initiative or at the request of the Required
Lenders, may recalculate the Borrowing Base at other times in its discretion as
necessary to reduce the Borrowing Base as a result of its reasonable
determination that Inventory or Accounts included therein are no longer Eligible
Inventory or Eligible Accounts, as the case may be. The Agent may (on its own
initiative or at the request of the Required

16

--------------------------------------------------------------------------------




Lenders) in the exercise of its discretion in determining the Borrowing Base, at
any time and from time to time, (i) decrease or (with the consent of all of the
Lenders) increase the advance percentages to be applied to Eligible Accounts and
Eligible Inventory which are set forth in the definition of "Borrowing Base" in
Article I, provided that in the event either of such percentages is decreased,
such decrease shall become effective immediately for the purpose of calculating
availability under this Agreement, and (ii) establish reserves, or increase or
decrease the amount of reserves, with respect to Eligible Accounts.

        2.1.2(c)    Borrowing Base Certificates.    The Borrower shall keep
accurate and complete records of its Accounts and, as frequently as the Required
Lenders shall require, but not less frequently than once per month on the tenth
Business Day following the last day of each fiscal month, the Borrower shall
deliver to the Agent and each Lender a Borrowing Base Certificate covering all
of its Accounts and Inventory, together with (if requested by the Required
Lenders) formal written assignments of such Accounts and copies of the invoices
related thereto. The Borrower shall also make available to the Agent and any
Lender for its inspection, upon demand, the original copy of all documents (and
will deliver any such original copy to the Agent if required by the Agent to
enforce its rights and remedies hereunder), including, without limitation,
repayment histories, present status reports and shipment reports, relating to
the Accounts included in any Borrowing Base Certificate and such other matters
and information relating to the status of then existing Accounts as the Agent or
any Lender shall reasonably request.

        2.2    Required Payments; Termination.    The Aggregate Outstanding
Credit Exposure and all other unpaid Obligations shall be paid in full by the
Borrower on the Facility Termination Date.

        2.3    Ratable Loans.    Each Advance hereunder shall consist of Loans
made from the several Lenders ratably according to their Pro Rata Shares.

        2.4    Types of Advances.    The Advances may be Floating Rate Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.

        2.5    Commitment Fee; Reductions in Aggregate Commitment.    The
Borrower agrees to pay to the Agent for the account of each Lender according to
its Pro Rata Share a commitment fee at a per annum rate equal to the Applicable
Fee Rate on the average daily Available Aggregate Commitment from the date
hereof to and including the Facility Termination Date, payable on each Payment
Date hereafter and on the Facility Termination Date. The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $1,000,000, upon at least three Business
Days' prior written notice to the Agent, which notice shall specify the amount
of any such reduction, provided, however, that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Credit Extensions
hereunder.

        2.6    Minimum Amount of Each Advance.    Each Eurodollar Advance shall
be in the minimum amount of $1,000,000 (and in multiples of $250,000 if in
excess thereof), and each Floating Rate Advance shall be in the minimum amount
of $500,000 (and in multiples of $100,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

        2.7    Optional Principal Payments.    The Borrower may from time to
time pay, without penalty or premium, all outstanding Floating Rate Advances,
or, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$500,000 in excess thereof, any portion of the outstanding Floating Rate
Advances upon one Business Day's prior written notice to the Agent. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but

17

--------------------------------------------------------------------------------


without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $500,000 or any integral multiple of $250,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days' prior written notice to the Agent.

        2.8    Method of Selecting Types and Interest Periods for New
Advances.    The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time. The Borrower shall give the Agent irrevocable notice (a "Borrowing
Notice") not later than noon (Louisville time) on the Borrowing Date of each
Floating Rate Advance and two Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

(i)the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)the aggregate amount of such Advance,

(iii)the Type of Advance selected, and

(iv)in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Not later than 1 p.m. (Louisville time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Chicago
to the Agent at its address specified pursuant to Article XIII. The Agent will
make the funds so received from the Lenders available to the Borrower at the
Agent's aforesaid address.

        2.9    Conversion and Continuation of Outstanding Advances.    Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
10:00 a.m. (Louisville time) at least three Business Days prior to the date of
the requested conversion or continuation, specifying:

(i)the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii)the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

        2.10    Changes in Interest Rate, etc.    Each Floating Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9,
to but excluding the date it is paid or is converted into a Eurodollar Advance
pursuant to Section 2.9 hereof, at a rate per annum equal to the Floating Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Agent as applicable
to such Eurodollar Advance based upon the Borrower's

18

--------------------------------------------------------------------------------


selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof. No Interest Period may end after the Facility Termination Date.

        2.11    Rates Applicable After Default.    Notwithstanding anything to
the contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum and (iii) the LC Fee shall be increased by 2% per annum, provided
that, during the continuance of a Default under Section 7.6 or 7.7, the interest
rates set forth in clauses (i) and (ii) above and the increase in the LC Fee set
forth in clause (iii) above shall be applicable to all Credit Extensions without
any election or action on the part of the Agent or any Lender.

        2.12    Method of Payment.    All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Agent at the Agent's address specified pursuant to
Article XIII, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrower, by noon (Louisville time) on the date when
due and shall (except in the case of Reimbursement Obligations for which the LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Agent among the
Lenders. Each payment delivered to the Agent for the account of any Lender shall
be delivered promptly by the Agent to such Lender in the same type of funds that
the Agent received at its address specified pursuant to Article XIII or at any
Lending Installation specified in a notice received by the Agent from such
Lender. The Agent is hereby authorized to charge the account of the Borrower
maintained with Bank One for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to the
LC Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.19.6.

        2.13    Noteless Agreement; Evidence of Indebtedness.    (i) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

        (ii)  The Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(c) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time, and (d) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender's share thereof.

        (iii)  The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.

19

--------------------------------------------------------------------------------


        (iv)  Any Lender may request that its Loans be evidenced by a promissory
note (a "Note"). In such event, the Borrower shall prepare, execute and deliver
to such Lender a Note payable to the order of such Lender in a form supplied by
the Agent. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.

        2.14    Telephonic Notices.    The Borrower hereby authorizes the
Lenders and the Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Agent or any Lender in good faith believes to be
acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent or any Lender, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.

        2.15    Interest Payment Dates; Interest and Fee Basis.    Interest
accrued on each Floating Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest, commitment fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

        2.16    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.    Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Agent will notify
each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

        2.17    Lending Installations.    Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

20

--------------------------------------------------------------------------------


        2.18    Non-Receipt of Funds by the Agent.    Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

        2.19    Facility LCs.    

        2.19.1.    Issuance.    The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and commercial letters
of credit (each, a "Facility LC") and to renew, extend, increase, decrease or
otherwise modify each Facility LC ("Modify," and each such action a
"Modification"), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed:
(A) from the closing date to July 31, 2002, $18,000,000, and (B) from August 1,
2002, $10,000,000, and (ii) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and provided further that no Facility LC may be
issued or modified by an LC Issuer if a Default of which Agent has given
Borrower formal written notice shall have occurred and be continuing or the
Required Lenders have otherwise accelerated the Obligations pursuant to the
terms of this Agreement. No Facility LC shall have an expiry date later than the
earlier of (x) the fifth Business Day prior to the Facility Termination Date and
(y) one year after its issuance; and no Facility LC shall have an expiry date
beyond July 31, 2002 if such would cause the aggregate face amounts of issued
and outstanding Facility LCs to be greater than $18,000,000 beyond July 31,
2002.

        2.19.2.    Participations.    Upon the issuance or Modification by the
LC Issuer of a Facility LC in accordance with this Section 2.19, the LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

        2.19.3.    Notice.    Subject to Section 2.19.1, the Borrower shall give
the LC Issuer notice prior to 10:00 a.m. (Louisville time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the LC Issuer shall
promptly notify the Agent, and the Agent shall promptly notify each Lender, of
the contents thereof and of the amount of such Lender's participation in such
proposed Facility LC. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC

21

--------------------------------------------------------------------------------




as the LC Issuer shall have reasonably requested (each, a "Facility LC
Application"). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control. No Lender shall be responsible for the failure or delay by any other
Lender in its obligation to make its ratable share of a borrowing hereunder;
provided, however, that the failure of any Lender to fulfill its obligations
hereunder shall not relieve any other Lender of its obligations hereunder.

        2.19.4.    LC Fees.    The Borrower shall pay to the Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, (i) with respect to each standby Facility LC, a letter of credit fee at
a per annum rate equal to the Applicable Margin for Eurodollar Loans in effect
from time to time on the average daily undrawn stated amount under such standby
Facility LC, such fee to be payable in arrears on each Payment Date, and
(ii) with respect to each commercial Facility LC, a one-time letter of credit
fee in an amount equal to one percent (1%) of the initial stated amount (or,
with respect to a Modification of any such commercial Facility LC which
increases the stated amount thereof, such increase in the stated amount)
thereof, such fee to be payable on the date of such issuance or increase (each
such fee described in this sentence an "LC Fee"). The LC Fee shall be increased
by 2% after the occurrence of any Default or Unmatured Default. The Borrower
shall also pay to the LC Issuer for its own account (x) at the time of issuance
of each Facility LC, a fronting fee in an amount equal to 0.125% of the face
amount of each Facility LC to be agreed upon between the LC Issuer and the
Borrower, and (y) documentary and processing charges in connection with the
issuance or Modification, cancellation, negotiation, and/or transfer of and
draws under Facility LCs in accordance with the LC Issuer's standard schedule
for such charges as in effect from time to time.

        2.19.5.    Administration; Reimbursement by Lenders.    Upon receipt
from the beneficiary of any Facility LC of any demand for payment under such
Facility LC, the LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the "LC Payment
Date"). The responsibility of the LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender's Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.19.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer's demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Louisville time) on such date, from the next succeeding
Business Day) to the date on which such Lender pays the amount to be reimbursed
by it, at a rate of interest per annum equal to the Federal Funds Effective Rate
for the first three days and, thereafter, at a rate of interest equal to the
rate applicable to Floating Rate Advances.

        2.19.6.    Reimbursement by Borrower.    The Borrower shall be
irrevocably and unconditionally obligated to reimburse the LC Issuer on or
before the applicable LC Payment Date for any amounts to be paid by the LC
Issuer upon any drawing under any Facility LC, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the

22

--------------------------------------------------------------------------------




extent, caused by the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC. All such amounts paid by the LC
Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. The LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to
Section 2.19.5. Subject to the terms and conditions of this Agreement (including
without limitation the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.

        2.19.7.    Obligations Absolute.    The Borrower's obligations under
this Section 2.19 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower's Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC not resulting
from the gross negligence or willful misconduct of LC Issuer. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19.6.

        2.19.8.    Actions of LC Issuer.    The LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer in
good faith. The LC Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, in good faith under this
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or

23

--------------------------------------------------------------------------------




failure to act pursuant thereto shall be binding upon the Lenders and any future
holders of a participation in any Facility LC.

        2.19.9.    Indemnification.    The Borrower hereby agrees to indemnify
and hold harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
"Beneficiary" included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) the LC Issuer's failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.19.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

        2.19.10.    Lenders' Indemnification.    Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees' gross negligence or willful
misconduct or the LC Issuer's failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

        2.19.11.    Facility LC Collateral Account.    The Borrower agrees that
it will, upon the request of the Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the "Facility LC Collateral Account") at the Agent's office at the address
specified pursuant to Article XIII, in the name of such Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and in
which such Borrower shall have no interest other than as set forth in
Section 8.1. The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Borrower's right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of Bank One having
a maturity not exceeding 30 days. Nothing in this Section 2.19.11 shall either
obligate the Agent to require the Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1.

24

--------------------------------------------------------------------------------




        2.19.12.    Rights as a Lender.    In its capacity as a Lender, the LC
Issuer shall have the same rights and obligations as any other Lender.

        2.20    Extension of Facility Termination Date.    The Borrower may
request a one-year extension of the Facility Termination Date by submitting a
request for an extension to the Agent (an "Extension Request") no more than 90
and no less than 30 days prior to the first anniversary of the closing of this
Agreement. Promptly upon receipt of an Extension Request, the Agent shall notify
each Lender thereof and shall request each Lender to approve the Extension
Request. Each Lender approving the Extension Request shall deliver its written
consent no later than 15 days prior to such first anniversary of the closing of
this Agreement. If the consent of each of the Lenders is received by the Agent,
the Facility Termination Date shall be extended by one year and any additional
terms or provisions that may be required by the Lenders in connection with such
extension, to be evidenced by such amendments and documentation as Agent or
Lenders may require, together with payment of such fees as may be required, and
the Agent shall promptly notify the Borrower and each Lender of the new Facility
Termination Date.

        2.21    Replacement of Lender.    If the Borrower is required pursuant
to Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if
any Lender's obligation to make or continue, or to convert Floating Rate
Advances into, Eurodollar Advances shall be suspended pursuant to Section 3.3
(any Lender so affected an "Affected Lender"), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity to which Borrower is not required
to make such additional payments which is reasonably satisfactory to the
Borrower and the Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

        2.22    Limitation of Interest.    The Borrower, the Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.22 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.22, even if such
provision declares that it controls. As used in this Section 2.22, the term
"interest" includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the laws of the State of New York or the applicable
laws (if any) of the United States or of any other applicable state, or
(b) total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the

25

--------------------------------------------------------------------------------


interest rate (the "Stated Rate ") called for under this Agreement or any other
Loan Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence. Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Default or by any other cause, or by
reason of any required or permitted prepayment, and if for that (or any other)
reason any Lender at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower's
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

ARTICLE III
YIELD PROTECTION; TAXES

        3.1    Yield Protection.    If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or applicable Lending Installation or the LC Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (collectively, a "Change"):

(i)subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

(ii)imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

(iii)imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurodollar Loans,
Facility LCs or participations therein, or requires any

26

--------------------------------------------------------------------------------

Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Facility LCs
or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the Change is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans or Commitment, Facility LCs or participations therein,
then, within 15 days of demand by such Lender or the LC Issuer, as the case may
be, the Borrower shall pay such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.

        3.2    Changes in Capital Adequacy Regulations.    If a Lender or the LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within 15 days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender's or the LC Issuer's policies as to
capital adequacy). "Change" means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

        3.3    Availability of Types of Advances.    If any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

        3.4    Funding Indemnification.    If any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

        3.5    Taxes.    (i) All payments by the Borrower to or for the account
of any Lender, the LC Issuer or the Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of

27

--------------------------------------------------------------------------------


and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender, the LC Issuer or the Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, the
LC Issuer or the Agent (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

        (ii)  In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
("Other Taxes").

        (iii)  The Borrower hereby agrees to indemnify the Agent, the LC Issuer
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, the LC Issuer or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, the LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.

        (iv)  Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a "Non-U.S. Lender") agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

        (v)  For any period during which a Non-U.S. Lender has failed to provide
the Borrower with an appropriate form pursuant to clause (iv), above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date such Non-U.S. Lender first became a Lender),
such Non-U.S. Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes imposed by the United States; provided that,
should a Non-U.S. Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (iv), above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

28

--------------------------------------------------------------------------------


        (vi)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

      (vii)  If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

        3.6    Lender Statements; Survival of Indemnity.    To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Agent) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

ARTICLE IV
CONDITIONS PRECEDENT

        4.1    Credit Agreement and Initial Credit Extension.    The Credit
Agreement shall not take effect and the Lenders shall not be required to make
the initial Credit Extension hereunder unless and until the Borrower has
furnished to the Agent with sufficient copies for the Lenders of all of the
following, and all of the following requirements and conditions have been
satisfied:

(i)Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.

(ii)Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors' resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.

(iii)An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the

29

--------------------------------------------------------------------------------

Borrower is a party, upon which certificate the Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower.

(iv)A certificate, signed by the chief financial officer or the vice president
and treasurer of the Borrower, stating that on the initial Credit Extension Date
no Default or Unmatured Default has occurred and is continuing.

(v)A written opinion of the Borrower's counsel, addressed to the Lenders in
substantially the form of Exhibit A.

(vi)Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.

(vii)Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Agent and signed by an Authorized Officer, together
with such other related money transfer authorizations as the Agent may have
reasonably requested.

(viii)The fully executed Guaranty and Collateral Documents and other items
related thereto, including without limitation all and each of the following:

(A)The Security Agreements executed by each of Borrower and Guarantors;

(B)UCC-1 financing statements describing all of the Collateral, to be filed in
the jurisdictions described on Schedule 4 attached hereto;

(C)UCC searches from all jurisdictions described on Schedule 4, showing no liens
prior to those of Agent and disclosing no facts or results objectionable to
Agent;

(D)Organizational documents in form and substance satisfactory to Agent of each
of Borrower and Guarantors;

(E)The Stock Pledge Agreement;

(F)All original stock certificates evidencing shares of each of the Guarantors
and MagneTek SpA owned by Borrower;

(G)Executed (in blank) stock powers for the stock certificates described in
(F) above.



(ix)The insurance certificate described in Section 5.21.

(x)The Agent shall have determined that (i) since May 15, 2002, there is an
absence of any material adverse change or disruption in primary or secondary
loan syndication markets, financial markets or in capital markets generally
(whether resulting from events prior to or after the date of the commitment)
that would likely impair syndication of the Loans hereunder and (ii) the
Borrower has fully cooperated with the Agent's syndication efforts including,
without limitation, by providing the Agent with information regarding the
Borrower's operations and prospects and such other information as the Agent
deems necessary to successfully syndicate the Loans hereunder.

(xi)Such other documents as any Lender or its counsel may have reasonably
requested.

(xii)If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.

(xiii)The representations and warranties contained in Article V are true and
correct as of the date of this Agreement except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

30

--------------------------------------------------------------------------------



        4.2    Each Credit Extension.    The Lenders shall not be required to
make any Credit Extension unless on the applicable Credit Extension Date:

(i)There exists no Default or Unmatured Default.

(ii)The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date (and are deemed made as of the Credit
Extension Date) except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

(iii)All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.

        Each Borrowing Notice or request for issuance of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied. Any Lender may require a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Lenders that:

        5.1    Existence and Standing.    Each of the Borrower and its
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

        5.2    Authorization and Validity.    The Borrower has the corporate
power and authority and legal right to execute and deliver the Loan Documents
and to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents and the performance of its obligations thereunder
have been duly authorized by proper corporate proceedings, and the Loan
Documents to which the Borrower is a party constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors' rights generally.

        5.3    No Conflict; Government Consent.    Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any of its Subsidiaries or (ii) the
Borrower's or any Subsidiary's articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any material indenture, instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

31

--------------------------------------------------------------------------------


        5.4    Financial Statements.    The March 31, 2002 consolidated
financial statements of the Borrower and its Subsidiaries and the audit of the
Financial Statement of the Borrower and its subsidiaries dated June 30, 2001,
both of which have heretofore been delivered to the Lenders were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.

        5.5    Material Adverse Change.    Since March 31, 2002, there has been
no change in the business, Property, condition (financial or otherwise) or
results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

        5.6    Taxes.    The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists. No tax liens have been filed and no claims are
being asserted with respect to any such taxes except in connection with any good
faith contest described in the preceding sentence. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

        5.7    Litigation and Contingent Obligations.    Except as set forth on
Schedule 5.7, there is no litigation, arbitration, governmental investigation,
or proceeding pending or, to the knowledge of any Authorized Officer, threatened
against the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which is set forth on Schedule 3, the
Borrower has no material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 5.4, which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions.

        5.8    Subsidiaries.    Schedule 1 contains an accurate list of all
Subsidiaries of the Borrower including Subsidiaries that are in the process of
being dissolved or that conduct no business of any kind as of the date of this
Agreement, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the Borrower or other Subsidiaries. All of the issued and outstanding shares
of capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

        5.9    ERISA.    Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so except
in connection with completed transactions as to which the remaining liability
does not exceed $250,000, and no steps have been taken to reorganize or
terminate any Plan. The Borrower and each other member of the Controlled Group
are in compliance in all material respects with each Plan, and with all
applicable provisions of the Code and ERISA. The fair market value of the assets
of all Single Employer Plans is equal to or exceeds the accumulated benefit
obligations under the Single Employer Plans, all determined in accordance with
GAAP as of the date of the most recently audited financial statements.

        5.10    Accuracy of Information.    No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or

32

--------------------------------------------------------------------------------


compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

        5.11    Regulation U.    Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder and the proceeds of the Loans are not being used to
purchase or carry any margin stock.

        5.12    Material Agreements.    Neither the Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.

        5.13    Compliance With Laws.    The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

        5.14    Ownership of Properties.    Except as set forth on Schedule 2,
on the date of this Agreement, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Borrower's most recent consolidated
financial statements provided to the Agent as owned by the Borrower and its
Subsidiaries.

        5.15    Plan Assets; Prohibited Transactions.    The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

        5.16    Environmental Matters.    In the ordinary course of its
business, the officers of the Borrower consider the effect of Environmental Laws
on the business of the Borrower and its Subsidiaries, in the course of which
they identify and evaluate potential risks and liabilities accruing to the
Borrower due to Environmental Laws. On the basis of this consideration, the
Borrower has concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

        5.17    Investment Company Act.    Neither the Borrower nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.

        5.18    Public Utility Holding Company Act.    Neither the Borrower nor
any Subsidiary is a "holding company" or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

        5.19    Subordinated Indebtedness.    The Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.

33

--------------------------------------------------------------------------------


        5.20    Post-Retirement Benefits.    The present value of the expected
cost of post-retirement medical and insurance benefits payable by the Borrower
and its Subsidiaries to its employees and former employees, as estimated by the
Borrower in accordance with Agreement Accounting Principles as of June 30, 2001,
does not exceed $33,000,000.

        5.21    Insurance.    The certificate signed by the President or Chief
Financial Officer of the Borrower, that attests to the existence and adequacy
of, and summarizes, the property and casualty insurance program carried by the
Borrower with respect to itself and its Subsidiaries and that has been furnished
by the Borrower to the Agent and the Lenders, is complete and accurate. This
summary contains such information as the Agent may require.

        5.22    Solvency.    (i) Immediately after the consummation of the
transactions to occur on the date hereof and immediately following the making of
each Loan, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Loans, (a) the fair value of the assets of
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Borrower and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

        (ii)  The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

ARTICLE VI
COVENANTS

        During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

        6.1    Financial Reporting.    The Borrower will maintain, for itself
and each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:

  (i)   Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by independent certified public accountants
acceptable to the Lenders, prepared in accordance with Agreement Accounting
Principles on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants) for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by any management letter prepared by said accountants.

34

--------------------------------------------------------------------------------


 
(ii)
 
Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or treasurer.
 
(iii)
 
As soon as available, but in any event within 90 days after the beginning of
each fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Borrower for such fiscal year.
 
(iv)
 
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief financial officer or treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.
 
(v)
 
Within 270 days after the close of each fiscal year, a copy of the actuarial
report used by the Borrower to prepare the footnote disclosure to its audited
financial statements in respect of its employee benefit plans.
 
(vi)
 
As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.
 
(vii)
 
As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries.
 
(viii)
 
Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished.
 
(ix)
 
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission.
 
(x)
 
On each yearly anniversary of the Closing Date, a certificate of good standing
for the Borrower and each other Person which has pledged collateral in support
of the Obligations from the appropriate governmental officer in its jurisdiction
of incorporation or organization.
 
(xi)
 
Such other information (including non-financial information) as the Agent or any
Lender may from time to time reasonably request.

        6.2    Use of Proceeds.    The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions to refinance all
existing indebtedness of Borrower with Bank of America, and for general
corporate purposes and permitted acquisitions. The Borrower will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Advances to purchase
or carry any "margin stock" (as defined in Regulation U).

35

--------------------------------------------------------------------------------


        6.3    Notice of Default.    The Borrower will, and will cause each
Subsidiary to, give at least three (3) Business Days' prior notice in writing to
the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, including litigation, which could
reasonably be expected to have a Material Adverse Effect.

        6.4    Conduct of Business.    The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise and as it is presently
conducted and in any ancillary or related fields, do all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.
Notwithstanding the foregoing, the Borrower will be permitted to dissolve any
Subsidiary that ceases to conduct business or to merge any Subisdiary into the
Borrower or another Subsidiary provided such Subsidiary is or becomes a Pledgor
and Guarantor and delivers to Agent all documents, stock certificates and other
items required to be delivered by Guarantors and Pledgors, including without
limitation organizational documents and amendments, UCC searches, certificates
of good standing/existence, authorizing resolutions, legal opinions, UCC
financing statements and other items, all to be in form and substance
satisfactory to Agent, and all by such deadlines as Agent may determine.

        6.5    Taxes.    The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles. At any time that the Borrower
or any of its Subsidiaries is organized as a limited liability company, each
such limited liability company will qualify for partnership tax treatment under
United States federal tax law.

        6.6    Insurance.    The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.

        6.7    Compliance with Laws.    The Borrower will, and will cause each
Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws.

        6.8    Maintenance of Properties.    The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

        6.9    Inspection.    The Borrower will, and will cause each Subsidiary
to, permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent or any Lender may designate.

        6.10    Dividends.    The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends or make any distributions on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time

36

--------------------------------------------------------------------------------


outstanding, except that (i) any Subsidiary may declare and pay dividends or
make distributions to the Borrower, and (ii) the Borrower may declare and pay
dividends on its capital stock, or redeem, repurchase or otherwise acquire or
retire any of its common stock at any time outstanding, in an aggregate value or
consideration, whichever is lesser, during the term of this Agreement of no more
than (a) the sum of $2,000,000 plus fifty percent (50%) of Borrower's Net Income
earned during any quarter on a cumulative basis (reduced by losses in any
quarter, but in no event reduced below $2,000,000); or (b) $10,000,000;
provided, in each case, that no Default or Unmatured Default shall exist before
or after giving effect to such dividends or be created as a result thereof.

        6.11    Indebtedness.    The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(i)The Loans and the Reimbursement Obligations.

(ii)Indebtedness described in Schedule 2.

(iii)Indebtedness arising under Rate Management Obligations.

        6.12    Merger.    The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person, except that a
Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary and a
Permitted Acquisition may be consummated as a merger.

        6.13    Sale of Assets.    The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

(i)Sales of inventory in the ordinary course of business.

(ii)Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.

        6.14    Investments and Acquisitions.    The Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

(i)Cash Equivalent Investments.

(ii)Investments described in Schedule 1.

(iii)Permitted Acquisitions.

        6.15    Liens.    The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

(i)Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(ii)Liens imposed by law, such as carriers', warehousemen's and mechanics' liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due.

(iii)Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

37

--------------------------------------------------------------------------------

(iv)Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(v)Liens described in Schedule 2.

(vi)Liens in favor of the Agent, for the benefit of the Lenders, granted
pursuant to any Collateral Document.

(vii)Liens securing Permitted Debt

(viii)Liens securing foreign debt of Borrower that is otherwise permitted under
this Agreement.

(ix)Liens securing Operating Leases permitted under this Agreement.

        6.16    Capital Expenditures.    The Borrower will not, nor will it
permit any Subsidiary to, expend, or be committed to expend, in excess of
$12,000,000 for Capital Expenditures during any one fiscal year on a
non-cumulative basis in the aggregate for the Borrower and its Subsidiaries.

        6.17    Rentals.    The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist obligations for Rentals in
excess of $8,000,000 during any one fiscal year on a non-cumulative basis in the
aggregate for the Borrower and its Subsidiaries.

        6.18    Affiliates.    The Borrower will not, and will not permit any
Subsidiary to, enter into any material transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (a) those transactions described on
Schedule 6, (b) transactions between Subsidiaries and the Borrower or among
Subsidiaries in the ordinary course of business and on terms consistent with
past practices, (c) transactions permitted by Sections 6.11, 6.13 or 6.14,
(d) transactions in the ordinary course of business and upon fair and reasonable
terms not materially less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, (e) transactions approved by the Borrower's stockholders,
(f) transactions, such as employment and escrow arrangements, pursuant to the
agreements whereby a Subsidiary has been acquired, and (g) compensation
arrangements in the ordinary course of business with directors and officers of
the Borrower and its Subsidiaries.

        6.19    Subordinated Indebtedness.    The Borrower will not, and will
not permit any Subsidiary to, make any amendment or modification to the
indenture, note or other agreement evidencing or governing any Subordinated
Indebtedness, or directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness.

        6.20    Required Rate Management Transactions.    The Borrower will
consider entering into one or more transactions of the type described in the
definition of "Rate Management Transactions" with one or more financial
institutions acceptable to the Required Lenders in their reasonable discretion.
Any Rate Management Agreements shall be entered into in the ordinary course of
business to manage existing risks and not entered into for speculative purposes.

        6.21    Sale of Accounts.    The Borrower will not, nor will it permit
any Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse.

        6.22    Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities.    The Borrower will not, nor will it permit any Subsidiary to,
enter into or suffer to exist any (i) Sale and Leaseback Transaction or (ii) any
other transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, except for (a) Rate Management Obligations permitted to be incurred
under the terms of Section 6.21.

38

--------------------------------------------------------------------------------


        6.23    Contingent Obligations.    The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) the Guaranty, and (iv) Contingent Obligations described on
Schedule 2 hereto.

        6.24    Letters of Credit.    The Borrower will not, nor will it permit
any Subsidiary to, apply for or become liable upon or in respect of any Letter
of Credit other than Facility LCs and other than letters of credit issued by
foreign banks for the account of MagneTek SpA secured solely by the assets of
MagneTek SpA.

        6.25    Financial Contracts.    The Borrower will not, nor will it
permit any Subsidiary to, enter into or remain liable upon any Financial
Contract, except: Rate Management Transactions allowed under Section 6.11.

        6.26    Financial Covenants.    

        6.26.1.    Interest Coverage Ratio.    The Borrower will not permit the
ratio, determined as of the end of each of Borrower's fiscal quarter on a
rolling four-quarters basis, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense to be less than 3.0 to 1.0.

        6.26.2.    Leverage Ratio.    The Borrower will not permit the ratio,
determined as of the end of each of Borrower's fiscal quarters on a rolling
four-quarters basis, of (i) Consolidated Funded Indebtedness to
(ii) Consolidated EBITDA to be greater than 2.25 to 1.0. For purposes of
calculating this ratio, pro forma EBITDA for Permitted Acquisitions shall be
included.

        6.26.3.    Minimum Net Worth.    The Borrower will at all times maintain
Consolidated Net Worth of not less than the sum of (i) $155,000,000 plus
(ii) 50% of Consolidated Net Income earned in each fiscal quarter beginning with
the quarter ending June 30, 2002 (without deduction for losses).

ARTICLE VII
DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

        7.1  Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Agent under or
in connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.

        7.2  Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation when due, or nonpayment of interest upon any Loan or of
any commitment fee, LC Fee or other obligations under any of the Loan Documents
within five days after the same becomes due.

        7.3  The breach by the Borrower of any of the terms or provisions of
Article VI.

        7.4  The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within five days after
written notice from the Agent or any Lender.

        7.5  Failure of the Borrower or any of its Subsidiaries or any Guarantor
or any Pledgor to pay when due any Material Indebtedness; or the default by the
Borrower or any of its Subsidiaries or any Guarantor or any Pledgor in the
performance of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become

39

--------------------------------------------------------------------------------


due prior to its stated maturity or any commitment to lend under any Material
Indebtedness Agreement to be terminated prior to its stated expiration date; or
any Material Indebtedness of the Borrower or any of its Subsidiaries or any
Guarantor or any Pledgor shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries or any
Guarantor or any Pledgor shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

        7.6  The Borrower or any of its Subsidiaries or any Guarantor or any
Pledgor shall (i) have an order for relief entered with respect to it under the
Federal bankruptcy laws as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

        7.7  Without the application, approval or consent of the Borrower or any
of its Subsidiaries, or any Guarantor or any Pledgor a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any of its Subsidiaries or any Guarantor or any Pledgor or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Borrower or any of its Subsidiaries or any Guarantor or
any Pledgor and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days.

        7.8  Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries or any Guarantor or any
Pledgor which, when taken together with all other Property of the Borrower and
its Subsidiaries or any Guarantor or any Pledgor so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

        7.9  The Borrower or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $3,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

        7.10 Any Reportable Event involving liability in excess of $3,000,000 or
requiring payment exceeding $2,000,000 per annum by the Borrower shall occur in
connection with any Plan.

        7.11 Nonpayment by the Borrower or any Subsidiary of any Rate Management
Obligation when due or the breach by the Borrower or any Subsidiary of any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of "Rate Management
Transactions," whether or not any Lender or Affiliate of a Lender is a party
thereto.

        7.12 Any Change in Control shall occur.

        7.13 The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $5,000,000 or requires
payments exceeding $2,000,000 per annum.

40

--------------------------------------------------------------------------------

        7.14 The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $5,000,000.

        7.15 The Borrower or any of its Subsidiaries shall (i) be the subject of
any proceeding or investigation pertaining to the release by the Borrower or any
of its Subsidiaries of any toxic or hazardous waste or substance into the
environment, or (ii) violate any Environmental Law, which, in each case
described in clause (i) or clause (ii), could reasonably be expected to have a
Material Adverse Effect.

        7.16 The occurrence of any "default", as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.

        7.17 Any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

        7.18 Any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or the Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document.

        7.19 The representations and warranties set forth in Section 5.15 (Plan
Assets; Prohibited Transactions") shall at any time made not be true and
correct.

        7.20 The Borrower or any Subsidiary shall fail to pay when due any
Operating Lease Obligation, obligation with respect to a Letter of Credit,
obligation under a Sale and Leaseback Transaction or Contingent Obligation, in
any such case in an amount comprising Material Indebtedness.

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

        8.1    Acceleration; Facility LC Collateral Account.    (i) If any
Default described in Section 7.6 or 7.7 occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Agent, the LC Issuer or any Lender and the Borrower
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Agent for the ratable benefit of the
Lenders an amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account, equal to the difference of (x) the amount of
LC Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the "Collateral Shortfall Amount"). If any other Default occurs, the
Required Lenders (or the Agent with the consent of the Required Lenders) may
(a) terminate or suspend the obligations of the Lenders

41

--------------------------------------------------------------------------------

to make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account. In any such case, the Agent may enforce any and all rights
and interests created and existing under the Loan Documents including, without
limitation, all rights and remedies existing under the Loan Documents, all
rights and remedies against Guarantors and all rights of set-off.

        (ii)  If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may, or on the request of the Required Lenders, shall make
demand on the Borrower to pay, and the Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.

        (iii)  The Agent may or on the request of the Required Lenders, shall at
any time or from time to time after funds are deposited in the Facility LC
Collateral Account, apply such funds to the payment of the Obligations and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents.

        (iv)  At any time while any Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

        (v)  If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

        8.2    Amendments.    Subject to the provisions of this Section 8.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:

(i)Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligations related thereto.

(ii)Reduce the percentage specified in the definition of Required Lenders.

(iii)Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or increase
the amount of the Aggregate Commitment, the Commitment of any Lender hereunder
or the commitment to issue Facility LCs, or permit the Borrower to assign its
rights under this Agreement.

42

--------------------------------------------------------------------------------

(iv)Amend this Section 8.2.

(v)Release any guarantor of any Advance or, except as provided in the Collateral
Documents, release all or substantially all of the Collateral.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement.

        8.3    Preservation of Rights.    No delay or omission of the Lenders,
the LC Issuer or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the LC Issuer and the Lenders until the Obligations have been paid
in full.

ARTICLE IX
GENERAL PROVISIONS

        9.1    Survival of Representations.    All representations and
warranties of the Borrower contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.

        9.2    Governmental Regulation.    Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

        9.3    Headings.    Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

        9.4    Entire Agreement.    The Loan Documents embody the entire
agreement and understanding among the Borrower, the Agent, the LC Issuer and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Agent, the LC Issuer and the Lenders relating to the subject
matter thereof other than those contained in the fee letter described in
Section 10.13, which shall survive and remain in full force and effect during
the term of this Agreement.

        9.5    Several Obligations; Benefits of this Agreement.    The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

        9.6    Expenses; Indemnification.    (i) The Borrower shall reimburse
the Agent and the Arranger for any costs, internal charges and out-of-pocket
expenses (including attorneys' fees and time charges of attorneys for the Agent,
which attorneys may be employees of the Agent) paid or incurred by the

43

--------------------------------------------------------------------------------


Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification, and administration of the
Loan Documents. The Borrower also agrees to reimburse the Agent, the Arranger,
the LC Issuer and the Lenders for any costs, internal charges and out-of-pocket
expenses (including attorneys' fees and time charges of attorneys for the Agent,
the Arranger, the LC Issuer and the Lenders, which attorneys may be employees of
the Agent, the Arranger, the LC Issuer or the Lenders) paid or incurred by the
Agent, the Arranger, the LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under this Section include, without limitation, costs and expenses
incurred in connection with the Reports described in the following sentence. The
Borrower acknowledges that from time to time Bank One may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the "Reports") pertaining to
the Borrower's assets for internal use by Bank One from information furnished to
it by or on behalf of the Borrower, after Bank One has exercised its rights of
inspection pursuant to this Agreement.

        (ii)  The Borrower hereby further agrees to indemnify the Agent, the
Arranger, the LC Issuer and each Lender, their respective affiliates, and each
of their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger, the LC Issuer or any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

        (iii)  Borrower and each of its Subsidiaries agrees to and hereby does
indemnify and hold the Agent, the Arranger, the LC Issuer and each Lender, their
respective affiliates, and each of their directors, officers and employees
harmless from and against any and all claims, demands, damages, losses, liens,
liabilities, penalties, fines, lawsuits, and other proceedings, costs and
expenses (including, without limitation, reasonable attorneys' fees), arising
directly or indirectly from or out of, or in any way connected with (a) the
presence of any Hazardous Substances on any real property formerly or currently
or hereafter owned by the Borrower or any of its Subsidiaries ("Real Property");
(b) any violation or alleged violation of any local, state or federal
environmental law, regulation, ordinance or administrative or judicial order
relating to Hazardous Substances on any Real Property, whether attributable to
events occurring before or after Borrower's acquisition of such Real Property;
or (c) any inaccuracy in the certifications contained herein. This
indemnification shall be binding upon Borrower and its successors and assigns,
and shall inure to the benefit of and may be relied upon by the Lender, its
successors and assigns.

        9.7    Numbers of Documents.    All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.

        9.8    Accounting.    Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that at Agent's option, any calculation or determination
which is to be made on a consolidated basis shall be made for the Borrower and
all its Subsidiaries, including those Subsidiaries, if any, which are
unconsolidated on the Borrower's audited financial statements.

        9.9    Severability of Provisions.    Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative,

44

--------------------------------------------------------------------------------


unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.

        9.10    Nonliability of Lenders.    The relationship between the
Borrower on the one hand and the Lenders, the LC Issuer and the Agent on the
other hand shall be solely that of borrower and lender. Neither the Agent, the
Arranger, the LC Issuer nor any Lender shall have any fiduciary responsibilities
to the Borrower. Neither the Agent, the Arranger, the LC Issuer nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations. The Borrower agrees that neither the Agent, the Arranger, the LC
Issuer nor any Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Agent, the Arranger, the LC Issuer nor any
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with, arising out of, or
in any way related to the Loan Documents or the transactions contemplated
thereby.

        9.11    Confidentiality.    Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

        9.12    Nonreliance.    Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the
Credit Extensions provided for herein.

        9.13    Disclosure.    The Borrower and each Lender hereby acknowledge
and agree that Bank One and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

ARTICLE X
THE AGENT

        10.1    Appointment; Nature of Relationship.    Bank One, NA is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the "Agent") hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term "Agent," it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative,

45

--------------------------------------------------------------------------------

the Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a "representative" of the Lenders within the meaning of the term
"secured party" as defined in the New York Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

        10.2    Powers.    The Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Agent by the terms
of each thereof, together with such powers as are reasonably incidental thereto.
The Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

        10.3    General Immunity.    Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

        10.4    No Responsibility for Loans, Recitals, etc.    Neither the Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower's or any such
guarantor's respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).

        10.5    Action on Instructions of Lenders.    The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

        10.6    Employment of Agents and Counsel.    The Agent may execute any
of its duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual

46

--------------------------------------------------------------------------------


arrangement between the Agent and the Lenders and all matters pertaining to the
Agent's duties hereunder and under any other Loan Document.

        10.7    Reliance on Documents; Counsel.    The Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent in good
faith, which counsel may be employees of the Agent.

        10.8    Agent's Reimbursement and Indemnification.    The Lenders agree
to reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

        10.9    Notice of Default.    The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a "notice of default". In the event that
the Agent receives such a notice, the Agent shall give prompt notice thereof to
the Lenders.

        10.10    Rights as a Lender.    In the event the Agent is a Lender, the
Agent shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term "Lender" or
"Lenders" shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

        10.11    Lender Credit Decision.    Each Lender acknowledges that it
has, independently and without reliance upon the Agent, the Arranger or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem

47

--------------------------------------------------------------------------------


appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

        10.12    Successor Agent.    The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent's giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term "Prime Rate" as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

        10.13    Agent and Arranger Fees.    The Borrower agrees to pay to the
Agent and the Arranger, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arranger pursuant to that certain letter agreement
dated May 15, 2002, or as otherwise agreed from time to time.

        10.14.    Delegation to Affiliates.    The Borrower and the Lenders
agree that the Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate's directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

        10.14    Execution of Collateral Documents.    The Lenders hereby
empower and authorize the Agent to execute and deliver to the Borrower on their
behalf the Security Agreement(s) and all related financing statements and any
financing statements, agreements, documents or instruments as shall be necessary
or appropriate to effect the purposes of the Security Agreement(s).

        10.15    Collateral Releases.    The Lenders hereby empower and
authorize the Agent to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral which shall be permitted by the terms hereof
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.2, all of the
Lenders) in writing.

48

--------------------------------------------------------------------------------


ARTICLE XI
SETOFF; RATABLE PAYMENTS

        11.1    Setoff.    In addition to, and without limitation of, any rights
of the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

        11.2    Ratable Payments.    If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

        12.1    Successors and Assigns.    The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

49

--------------------------------------------------------------------------------

        12.2    Participations.    

        12.2.1.    Permitted Participants; Effect.    Any Lender may at any time
sell to one or more banks or other entities ("Participants") participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender's obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under the Loan
Documents.

        12.2.2.    Voting Rights.    Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

        12.2.3.    Benefit of Certain Provisions.    The Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 11.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents, provided that
each Lender shall retain the right of setoff provided in Section 11.1 with
respect to the amount of participating interests sold to each Participant. The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender. The Borrower further agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3, provided that (i) a Participant shall not be entitled
to receive any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of Section 3.5
to the same extent as if it were a Lender.

        12.3    Assignments.    

        12.3.1.    Permitted Assignments.    Any Lender may at any time assign
to one or more banks or other entities ("Purchasers") all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto. Each such assignment with respect to a Purchaser which
is not a Lender or an Affiliate of a Lender or an Approved Fund shall either be
in an amount equal to the entire applicable Commitment and Loans of the
assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or outstanding Loans (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the "Trade Date," if the "Trade Date" is
specified in the assignment.

50

--------------------------------------------------------------------------------



        12.3.1.    Permitted Assignments.    Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities ("Purchasers") all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto. The consent of the Borrower, the Agent and the LC Issuer
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided, however, that
if a Default has occurred and is continuing, the consent of the Borrower shall
not be required. Such consent shall not be unreasonably withheld or delayed.
Each such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof shall (unless each of the Borrower and the Agent otherwise
consents) be in an amount not less than $5,000,000, and no assignment shall be
made if following such assignment the assigning Lender would retain a commitment
of less than $5,000,000, unless such assigning Lender assigns its entire
commitment.

        12.3.2.    Consents.    The consent of the Borrower shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that the consent of the
Borrower shall not be required if a Default has occurred and is continuing. The
consent of the Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund.
The consent of the Issuing Bank shall be required prior to an assignment of a
Revolving Commitment becoming effective unless the Purchaser is a Lender with a
Revolving Commitment. Any consent required under this Section 12.3.2 shall not
be unreasonably withheld or delayed.

        12.3.3.    Effect; Effective Date.    Upon (i) delivery to the Agent of
an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such assignment shall
become effective on the effective date specified in such assignment. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and
Outstanding Credit Exposure under the applicable assignment agreement
constitutes "plan assets" as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be "plan
assets" under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent. In the case of an assignment covering all of
the assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.3, the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

51

--------------------------------------------------------------------------------




        12.3.4.    Register.    The Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Louisville,
Kentucky a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

        12.4    Dissemination of Information.    The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

        12.5    Tax Treatment.    If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

ARTICLE XIII
NOTICES

        13.1    Notices.    Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Borrower or the Agent, at its address or facsimile number
set forth on the signature pages hereof, (y) in the case of any Lender, at its
address or facsimile number set forth below its signature hereto or (z) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Agent and the Borrower in
accordance with the provisions of this Section 13.1. Each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Agent under Article II shall not
be effective until received.

        13.2    Change of Address.    The Borrower, the Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

ARTICLE XIV
COUNTERPARTS

        This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Borrower, the
Agent, the LC Issuer and the Lenders and each party has notified the Agent by
facsimile transmission or telephone that it has taken such action.

52

--------------------------------------------------------------------------------


ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

        15.1    CHOICE OF LAW.    THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        15.2    CONSENT TO JURISDICTION.    THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
KENTUCKY STATE COURT SITTING IN LOUISVILLE, KENTUCKY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER
TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT, THE LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE AGENT, THE LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
LOUISVILLE, KENTUCKY.

        15.3    WAIVER OF JURY TRIAL.    THE BORROWER, THE AGENT, THE LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

53

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Agent have executed this Agreement as of the date first above written.

    MAGNETEK, INC.
 
 
By:
 
       

--------------------------------------------------------------------------------

John P. Colling, Jr.,
Vice President and Treasurer
 
 
26 Century Blvd.
Nashville, Tennessee 37229-0159     Telephone: (615) 316-5255     FAX:
(615) 316-5192     and
10900 Wilshire Boulevard, Suite 850
Los Angeles, CA 90024     Telephone: (310) 689-1614     FAX: (310)             

54

--------------------------------------------------------------------------------

Commitments

$17,500,000   BANK ONE, KENTUCKY, NA,
Individually and as Agent
 
 
By:
 
       

--------------------------------------------------------------------------------


 
 
Title:
 
       

--------------------------------------------------------------------------------


 
 
416 West Jefferson Street
Suite KY1-2216
Louisville, Kentucky 40202
Attention: Ms. Thelma B. Ferguson     Telephone: (502) 566-2821     FAX:
(502) 566-8339

55

--------------------------------------------------------------------------------

$15,000,000   WACHOVIA BANK, N.A.
 
 
By:
 
       

--------------------------------------------------------------------------------


 
 
Title:
 
       

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

    Attention: Mr. Gene Sellers
Telephone:        (803) 432-8591

56

--------------------------------------------------------------------------------

$7,500,000   THE PROVIDENT BANK
 
 
By:
 
       

--------------------------------------------------------------------------------

Christopher B. Gribble     Title: Vice President
 
 
One East Fourth Street
Mailstop 216A
Cincinnati, OH 45202
Attention: Christopher B. Gribble     Telephone: (513) 579-2750     FAX:
(513) 579-2858

TOTAL:   $ 40,000,000        

--------------------------------------------------------------------------------

   

57

--------------------------------------------------------------------------------



QuickLinks


CREDIT AGREEMENT
CREDIT AGREEMENT
ARTICLE I DEFINITIONS
